DETAILED ACTION
This office action is in response to applicant’s reply dated November 16, 2021.  Claims 9-12 and 15-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the appeal brief filed on November 16, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are  set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over  US 4856540 A (hereinafter JANSMA) in view of US Patent 1859395 A (hereinafter HUGHES).  
Regarding claim 9, JANSMA discloses a cigarette filter modifier with a base shield that is approximately the diameter of a cigarette to minimize its visibility (abstract).  JANSMA discloses providing a wrapped smoking product (Fig. 1, cigarette 2) having a fill material (Fig. 2, tobacco portion 2a and filter 2b)  held within a wrapper (a cigarette inherently has a wrapper), wherein said wrapped 10smoking product has an external diameter (a rolled smoking product inherently has an external diameter) and one mouth end (Fig. 1 at base shield 20); providing a stent device (Figs. 1-3, probe 30)  having a tubular body (See annotated Fig 2)  that extends between a first end and a second end, said tubular body defining a central conduit (Fig 2, interior passageway 40).
JANSMA further discloses wherein side openings (Figs. 2-3, probe apertures 33, Col. 3, lines 7-19) are disposed along said tubular body that provide access to said central conduit between said first end and said second end.
JANSMA discloses a flange (Fig. 2, base shield 20) radially extends from said tubular body at said second end.  JANSMA discloses inserting said stent device into said mouth end of said wrapped smoking product so that said tubular body extends into said fill material and said flange at said second end of said stent device contacts said mouth end of said wrapped smoking product (Col. 4, lines 22-38).  
JANSMA does not explicitly disclose that the flange has a diameter that is smaller than the external diameter of the wrapped smoked product.  
HUGHES teaches mouthpieces for cigars and cigarettes and consists in the combinations and arrangements of elements (Page 1, lines 1-5).  The purpose of the invention is to provide a device which will keep the cigarette dry and effectively prevent the nicotine and tobacco fibres from entering the mouth and which will not offer any inconvenience or hindrance to the pleasure of smoking. The article is, furthermore, of the utmost simplicity and in its use is absolutely concealed from view (See annotated Fig. 4, Page 1, lines 6-14).  HUGHES teaches that the mouthpiece has a disc-like piece 12.  As seen in the annotated fig below, the disc-like piece is a flange that has a diameter smaller than the external diameter of the wrapped smoked product.

    PNG
    media_image1.png
    117
    364
    media_image1.png
    Greyscale


Regarding claim 10, modified JANSMA discloses the method of claim 9 as discussed above.  JANSMA further discloses forming a hole in said mouth end of said wrapped smoking product, wherein inserting said stent device into said mouth end of said wrapped smoking product 5includes inserting said stent device into said hole (Col. 1, lines 43-61).  
5Regarding claim 15, modified JANSMA discloses the method of claim 9 as discussed above.  JANSMA further discloses wherein providing a stent device includes providing a stent device with a taper at said first end, wherein inserting said stent device into said mouth end of said wrapped smoking product includes advancing said taper first 10into said wrapped smoking product (Figs. 2-3, cone shaped tip 32, Col. 3, lines 5-7).  
Regarding claim 16, modified JANSMA discloses the method of claim 9 as discussed above.  JANSMA further discloses wherein providing a stent device includes providing a stent device with an anchoring system on an exterior surface thereof 15that causes said stent device to mechanically engage said fill material and inhibit said stent device from exiting said wrapped smoking product (Figs. 2-3, spiral thread 37, Col. 4, lines 22-28).  
Regarding claim 17, the modified JANSMA discloses the method of Claim 16 as discussed above.  JANSMA further discloses wherein said anchoring system is selected from a group consisting of barbs, ridges and flights.  (Figs. 2-3, spiral thread 37, Col. 4, lines 22-28).  These are flights.
Regarding claim 18, the modified JANSMA discloses the method of Claim 9 as discussed above.  JANSMA further discloses wherein said tubular body is set into said fill material with an interference fit that inhibits said stent device from moving out of said wrapped smoking product.  JANSMA discloses that the device is held in with holding means 37 within the cigarette (Col. 1, 34-39).  This is an interference fit.
Regarding claim 19, modified JANSMA discloses the method of claim 9 as discussed above.  JANSMA further discloses wherein said wrapped smoking product is selected from a group consisting of cigars and cigarettes (Abstract).  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over JANSMA and HUGHES as discussed above, and in further view of US Patent 0980080-A (hereinafter EDER).
Regarding claim 11, modified JANSMA discloses the method of claim 10 as discussed above.  The combination does not explicitly disclose further including providing a tool with a protruding spike, wherein forming said hole in said mouth end of said wrapped smoking product includes advancing said spike into said mouth end of said wrapped smoking product.  
EDER teaches a smoking implement comprising a tobacco holding member, a stem having a mouthpiece and provided with a passage of substantially uniform diameter, extending from the tobacco-holding member to the mouth- piece, and an absorbent cartridge in the passage (Page 1, lns 12-18).  EDER further teaches forcing a new cartridge through the smoke passage into the tobacco-holding member without touching the butt (Page 1, lns 42-46).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified JANSMA to provide to provide as taught in further including providing a tool with a protruding spike, wherein forming said hole in said mouth end of said wrapped smoking product includes advancing said spike into said mouth end of said wrapped smoking product as taught in EDER.  The cartridge in EDER is considered to be a tool.  EDER describes forming a hole with the end of the cartridge.  A person of skill in the art would use the device of JANSMA and the tool taught in EDER to create the hole to insert the smoking device.  Doing so would simplify the process of creating the hole for the user.
Regarding claim 12, modified JANSMA discloses the method of claim 11 as discussed above.  The combination does not explicitly disclose wherein inserting said stent device into said mouth end of 15said wrapped smoking product includes placing said stent device on said spike and advancing said spike with said stent device into said hole.  
EDER teaches a smoking implement comprising a tobacco holding member, a stem having a mouthpiece and provided with a passage of substantially uniform diameter, extending from the tobacco-holding member to the mouth- piece, and an absorbent cartridge in the passage (Page 1, lns 12-18).  EDER further teaches forcing a new cartridge through the smoke passage into the tobacco-holding member without touching the butt (Page 1, lns 42-46).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified JANSMA to provide further including wherein inserting said stent device into said mouth end of said wrapped smoking product includes placing said stent device on said spike and advancing said spike with said stent device into said hole.  EDER describes using tubular member and the bore created by the cartridge to insert a new cartridge.  This action enables the user to not touch the butt by sliding the cartridge.  This action would be used by a person of ordinary skill in the art to advance devices into a smoking product without having to touch the tobacco .  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, the prior art does not teach wherein said tubular body is a braided sleeve.
Applicant argues, “A "braided sleeve" is just that. A sleeve made from the braiding of filaments.”  Kurthy teaches a variety of surfaces (Fig. 3, working portion 355) for contacting the tobacco fill.  As seen in figures 4A through 39D the working surface can have barbs, flights, hooks, and more notably Figs. 32A-D show a working surface that is, “covered with a rough, pebbly, textured surface.” (¶137)  However, Kurthy does not teach a braided sleeve structure.  
If claim 20 is rewritten to be an independent claim, there is allowable subject matter.
Response to Arguments
Applicant’s arguments, filed November 1, with respect to the rejections of claims 9-12 and 15-20 under 35 USC 103 have been fully considered and are persuasive.  Specifically, the Goldberg patent, being a device with a mouthpiece, prevents the smoker from tasting the tobacco.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of JANSMA and HUGHES.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747